                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


    GREATER NEW ORLEANS FAIR                                    CIVIL ACTION
    HOUSING ACTION CENTER

    VERSUS                                                         NO. 18-8177

    JERRY W. KELLY, JR., ET AL.                               SECTION “R” (2)


                          ORDER AND REASONS

        Before the Court is defendants’ motion to dismiss the case under

Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6), or in the alternative

to strike sections of the complaint. The Court finds that (1) plaintiff has

sufficiently alleged it has standing to bring this action, (2) plaintiff’s factual

allegations are sufficient to state each of its claims, and (3) the paragraphs in

the complaint to which defendants object are relevant to plaintiff’s claims.

Defendants’ motion is therefore denied.



I.      BACKGROUND

        A.    Plaintiff’s Initial Investigation

        This case arises from allegations of sex-based housing discrimination.1

Plaintiff, the Greater New Orleans Fair Housing Action Center, alleges that


1       R. Doc. 1.
defendant Jerry W. Kelly, Jr., the owner and/or manager of multiple rental

properties throughout the New Orleans area,2 has discriminated against

tenants on the basis of their sex. 3

          Plaintiff asserts that it first became aware of allegations of sex-based

discrimination against Kelly in March 2017, after seeing statements from his

former and current tenants in a “social media housing-related forum.”4 In

the forum, some of Kelly’s former female tenants allegedly detailed how Kelly

exhibited “sexually harassing behavior” towards them, including by making

“sexual propositions” and “unauthorized and unannounced entry into their

apartments.” 5 Then, in August 2017, a “former leasing agent” for Kelly’s

rental properties allegedly contacted plaintiff to report that Kelly had

engaged in a “pattern of sex-based discrimination.” 6 The agent allegedly told

plaintiff that she observed Kelly turn away more qualified men in order to

rent to women, and that Kelly preferred to rent to “young, skinny, white”

girls.7     The agent also allegedly told plaintiff stories similar to those

recounted in the social media forum—namely, that Kelly harassed his female




2         Id. at 4 ¶ 12.
3         Id. at 2 ¶ 2.
4         Id. at 6 ¶ 23.
5         Id. ¶ 24.
6         Id. at 7 ¶ 26.
7         Id. ¶¶ 27-28.
                                          2
tenants by making sexual propositions and unauthorized and unannounced

entry into their apartments. 8

      Plaintiff states that it then conducted interviews with two of Kelly’s

former female tenants.9 The first former tenant—whom plaintiff refers to as

“A.B.”—allegedly said that all six of the units in her building were rented to

women, and that Kelly specifically told her he rents to women only.10 A.B.

also allegedly reported that Kelly told her he would reduce her rent if she “set

him up on a date” with one of her female friends. 11 According to plaintiff, the

second former tenant, “B.C.,” alleged that when she met with Kelly to sign

her lease agreement, Kelly told her he returned her initial phone call only

because he believed she was attractive based on the sound of her voice, and

that he would not have rented to her had he known she was married. 12 B.C.

also allegedly told plaintiff that Kelly grabbed her buttocks without her

consent during this meeting.13 Finally, B.C. allegedly told plaintiff that Kelly

repeatedly entered her apartment without warning and without her consent,

including once when she was in the shower. 14


8     Id. ¶ 29.
9     Id. ¶ 31.
10    Id. at 8 ¶¶ 32-33.
11    Id. ¶ 36.
12    Id. at 9 ¶¶ 39-40.
13    Id. at 8 ¶ 38.
14    Id. at 9 ¶ 41.
                                       3
      B.      Plaintiff’s Testers

      Plaintiff asserts that after compiling the information from the online

forum, the former leasing agent, and the former tenants, it decided to

commence a series of tests to assess whether Kelly was engaging in unlawful

discrimination.15 In April and May 2017, and then again in October 2017,

plaintiff allegedly sent different pairs of prospective renters—each pair

consisting of one male and one female tester—to inquire about renting one

of Kelly’s units advertised as available. 16

              1.   Test 1

      On April 26, 2017, female tester #1 allegedly called Kelly at the phone

number included on a rental listing for 4233 Fontainebleau Drive in New

Orleans. 17    According to plaintiff, the advertisement listed apartment

number 7 at this address as available.18 Plaintiff asserts that Kelly answered

the call and arranged for female tester #1 to view the unit on April 29. 19 On

April 27, one day after female tester #1 called, male tester #1 allegedly called

the same phone number listed in the advertisement. 20 Kelly allegedly did not




15    Id. ¶ 42.
16    Id. at 9-18.
17    Id. at 10 ¶ 46.
18    Id. ¶ 44.
19    Id. ¶ 46.
20    Id. ¶ 47.
                                         4
answer this call, and the male tester left a voicemail message stating his

interest in the advertised apartment and asking Kelly to call him back. 21

Plaintiff states that Kelly never returned the male tester’s voicemail. 22

      On April 29, female tester #1 and her female companion allegedly

viewed the rental unit unaccompanied by Kelly. 23 Plaintiff alleges that

female tester #1 contacted Kelly after viewing the apartment, and Kelly

invited her to meet with him to discuss the unit and review a rental

application.24 Plaintiff asserts that during this meeting, female tester #1 and

her friend observed Kelly “openly staring at their bodies and nibbling his lip

as he looked at [female tester #1’s] legs.”25 According to plaintiff, female

tester #1 and her friend reported feeling unsafe during this encounter. 26

Plaintiff states that after this meeting female tester #1 did not contact Kelly

again.27

            2.    Test 2

      On May 3, 2017, female tester #2 allegedly called Kelly to inquire about

4233 Fontainebleau Drive apartment number 7, which was still advertised as


21    Id.
22    Id. at 11 ¶ 56.
23    Id. at 10 ¶ 48.
24    Id. ¶ 49.
25    Id. at 11 ¶ 53.
26    Id. ¶ 54.
27    Id. ¶ 55.
                                       5
available. 28 Plaintiff states that Kelly answered the phone and arranged to

meet with the female tester to tour the unit the following day.29 According

to plaintiff, two hours after female tester #2’s call, male tester #2 called the

same number.30 Kelly allegedly did not answer the call, and the male tester

left a voicemail message asking Kelly to call him back.31 On May 4, 2017,

female tester #2 and her female companion allegedly met Kelly at 4233

Fontainebleau Drive. 32 Plaintiff alleges that Kelly explained that apartment

number 7 had been rented, but that he could show them apartment number

3, which was available.33

      Plaintiff asserts that on May 9, 2017, six days after his first call, male

tester #2 tried again to contact Kelly. 34 Kelly allegedly answered the phone,

and arranged to meet male tester #2 the following day to view a unit at 4233

Fontainebleau Drive.35 Kelly allegedly instructed the male tester to call him

the following morning to confirm the appointment. 36 The next morning male

tester #2 allegedly called Kelly two different times, but Kelly did not answer


28    Id. at 12 ¶ 58.
29    Id.
30    Id. ¶ 59.
31    Id.
32    Id. ¶ 61.
33    Id. ¶ 62.
34    Id. ¶ 63.
35    Id.
36    Id.
                                       6
either call. 37 Plaintiff asserts that male tester #2 left Kelly voicemails on both

calls, but Kelly never responded to the messages.38 Male tester #2 was

allegedly never able to tour an available unit. 39

            3.     Test 3

      According to plaintiff, on the same day that Kelly did not respond to

the voicemail messages from male tester #2 confirming their appointment,

female tester #3 called Kelly to inquire about the listing for apartment

number 7 at 4233 Fontainebleau Drive.40 Kelly allegedly answered her call

and made an appointment for her to view an available apartment.41 Two days

later, female tester #3 and her female companion toured apartment number

3 with Kelly, the same unit he showed to female tester #2. 42 Plaintiff asserts

that while they were viewing the apartment, Kelly “slammed the door shut to

the apartment,” which made both women concerned for their safety.43 After

Kelly provided female tester #3 with an application, she allegedly told Kelly

that she planned to view other apartments. 44




37    Id. at 13 ¶¶ 64-68.
38    Id.
39    Id. ¶ 69.
40    Id. ¶ 70.
41    Id. ¶ 71.
42    Id. at 14 ¶¶ 72-73.
43    Id. ¶¶ 74-76.
44    Id. ¶ 78.
                                        7
      According to plaintiff, shortly after female tester #3 met with Kelly,

male tester #3 contacted Kelly to ask about the apartment at 4233

Fontainebleau Drive advertised as available.45 Kelly allegedly told the male

tester that the unit had already been rented and ended the call. 46 Kelly

allegedly did not tell male tester #3 about any other available units in the

same building, as he had for female testers #2 and #3. 47 Three days after this

phone call with male tester #3, Kelly allegedly contacted female tester #2 and

told her that apartment number 3 at 4233 Fontainebleau Drive was still

available. 48 On that same day, a new female tester allegedly contacted Kelly

and left him a voicemail asking about available rentals at 4233 Fontainebleau

Drive.49 Several days later, Kelly called the tester back, and left her a

voicemail stating he was returning her call regarding a unit at 4233

Fontainebleau Drive.50

            4.    Test 4

      On October 3, 2017, female tester #4 allegedly left Kelly a voicemail

message inquiring about an advertised unit at 7927 Birch Street in New




45    Id. at 14-15 ¶ 79.
46    Id. at 15 ¶ 80.
47    Id.
48    Id. ¶ 81.
49    Id. ¶ 82.
50    Id. ¶ 83.
                                      8
Orleans.51 Plaintiff asserts that Kelly returned her message the following

morning, and that they eventually arranged for the female tester to view the

apartment on October 6, at noon.52 On October 5, male tester #4 allegedly

contacted Kelly to inquire about the same advertised unit. 53 Kelly allegedly

answered the phone call, and made an appointment for the male tester to

view the unit on October 6 at 2 p.m., two hours after female tester #4’s

appointment.54 According to plaintiff, Kelly instructed the male tester to call

him on the morning of their appointment to confirm it. 55

      Plaintiff asserts that during female tester #4’s tour of the unit, Kelly

told her she was “an all grown up woman” and that she was too “pristine and

together” to live at that property. 56 When the female tester inquired about

the application process, Kelly allegedly told her that she need only fill out a

rental application, and that he would forgo the usual credit check because

she was a “grown woman” who “looked like she was valedictorian at her

college.”57




51    Id. ¶ 84.
52    Id. at 15-16 ¶¶ 85-86.
53    Id. at 16 ¶ 87.
54    Id.
55    Id.
56    Id. ¶ 89.
57    Id. ¶ 91.
                                      9
      On that same morning, male tester #4 allegedly followed Kelly’s

instructions and contacted him to confirm their appointment.58 According

to plaintiff, the male tester was unable to reach Kelly until late in the

afternoon, at which point Kelly told him that he could not show the tester the

unit that day as they had planned. 59 Kelly allegedly agreed to show the unit

to the male tester three days from the date of their originally scheduled

appointment.60     Plaintiff asserts that on the day of their rescheduled

appointment, Kelly allegedly left a key for male tester #4 in the mailbox at

the unit, and instructed him to view the apartment on his own.61 Plaintiff

asserts that male tester #4 later called Kelly to inquire about the application

process. 62 Kelly allegedly told him that they could meet in two days to discuss

the process, and that the male tester should bring his driver’s license, proof

of employment, current lease, and a deposit check for $950. 63 Plaintiff

alleges that Kelly never followed up with male tester #4 after this call. 64




58    Id. at 16-17 ¶ 93.
59    Id. at 17 ¶¶ 94-97.
60    Id. ¶ 98.
61    Id. ¶ 99.
62    Id. ¶ 100.
63    Id. at 17-18 ¶¶ 101-02.
64    Id. at 18 ¶ 103.
                                       10
     C.    Plaintiff’s Complaint and Subsequent Developments

     On August 28, 2018, plaintiff filed this complaint in federal court

against (1) Kelly; (2) 4233 Fontainebleau Dr NOLA LLC; 65 (3) 7927 ½ Birch

St NOLA LLC; 66 and (4) Investment Properties of J&L, LLC,67 alleging

violations of the Fair Housing Act (FHA) and the Louisiana Equal Housing

Opportunity Act. 68 Plaintiff alleges that defendants (1) refused to rent and

made housing unavailable to a person on the basis of sex, (2) discriminated

against a person in the terms, conditions, and privileges of renting housing

on the basis of sex, and (3) made statements indicating rental preferences,

limitations, and discrimination based upon sex. 69        Plaintiff seeks a

declaratory judgment that defendants have violated federal and state law,

and an injunction enjoining defendants from discriminating against any




65   4233 Fontainebleau Dr NOLA LLC is allegedly the manager of the
property comprising the rental units at 4233 Fontainebleau Drive. Id. at 5 ¶
15.
66   7927 ½ Birch St NOLA LLC is allegedly the manager of the property
comprising the rental units at 7927 Birch Street. Id. ¶ 16.
67   Investment Properties of J&L, LLC is allegedly the primary officer and
manager of both 4233 Fontainebleau Dr NOLA LLC and 7927 ½ Birch St
NOLA LLC. Id. at 6 ¶¶ 21-22.
68   See id at 1, 19-21.
69   Id. at 19-21.
                                     11
person on the basis of sex.70 Plaintiff also seeks compensatory damages,

punitive damages, and costs and attorney’s fees. 71

      On September 27, 2018, defendants moved to dismiss the complaint. 72

Defendants argue that plaintiff does not have standing to brings its claims,

and that plaintiff fails to state a claim upon which relief can be granted. 73 In

the alternative, defendants move to strike certain sections of the complaint. 74

      On December 19, 2018, plaintiff filed a supplemental complaint. 75 The

supplemental complaint repeats all of the allegations in the initial complaint,

and includes additional allegations containing statements Kelly allegedly

made to a newspaper reporter in August 2018—after plaintiff filed its first

complaint but before defendants filed their motion to dismiss. 76 Plaintiff

asserts that Kelly stated, in reference to a property he owns at 2324 Calhoun

Street in New Orleans, that he “like[s] to keep it with just girls at that

building.”77 Defendants filed a renewed motion to dismiss or strike on

January 2, 2019, asserting that Kelly’s alleged statements in the




70    Id. at 22-23.
71    Id. at 23.
72    R. Doc. 9.
73    R. Doc. 9-1.
74    Id.
75    R. Doc. 24.
76    Id.
77    Id. at 18-19 ¶ 109; R. Doc. 24-1 at 3.
                                       12
supplemental complaint do not support an inference that defendants have

violated federal or state law. 78



II.   LEGAL STANDARD

      A.    Federal Rule of Civil Procedure 12(b)(1)

      Federal Rule of Civil Procedure 12(b)(1) governs challenges to a court’s

subject matter jurisdiction. “A case is properly dismissed for lack of subject

matter jurisdiction when the court lacks the statutory or constitutional

power to adjudicate the case.” Home Builders Ass’n of Miss., Inc. v. City of

Madison, 143 F.3d 1006, 1010 (5th Cir. 1998) (quoting Nowak v.

Ironworkers Local 6 Pension Fund, 81 F.3d 1182, 1187 (2d Cir. 1996)).

“Courts may dismiss for lack of subject matter jurisdiction on any one of

three bases: (1) the complaint alone; (2) the complaint supplemented by

undisputed facts in the record; or (3) the complaint supplemented by

undisputed facts plus the court’s resolution of disputed facts.” Clark v.

Tarrant County, 798 F.2d 736, 741 (5th Cir. 1986) (citing Williamson v.

Tucker, 645 F.2d 404, 413 (5th Cir. 1981)). Furthermore, plaintiff bears the

burden of demonstrating that subject matter jurisdiction exists.          See

Paterson v. Weinberger, 644 F.2d 521, 523 (5th Cir. 1981).


78    R. Doc. 25; R. Doc. 25-1.
                                     13
      B.    Federal Rule of Civil Procedure 12(b)(6)

      To survive a Rule 12(b)(6) motion, a party must plead “sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible when

the party pleads facts that allow the court to “draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id. at 678. A court

must accept all well-pleaded facts as true and must draw all reasonable

inferences in favor of the nonmoving party. See Lormand v. US Unwired,

Inc., 565 F.3d 228, 232 (5th Cir. 2009).

      A legally sufficient complaint must establish more than a “sheer

possibility” that the party’s claim is true. Iqbal, 556 U.S. at 678. It need not

contain detailed factual allegations, but it must go beyond labels, legal

conclusions, or formulaic recitations of the elements of a cause of action. Id.

In other words, the face of the complaint must contain enough factual matter

to raise a reasonable expectation that discovery will reveal relevant evidence

of each element of the party’s claim. Lormand, 565 F.3d at 257. The claim

must be dismissed if there are insufficient factual allegations to raise a right

to relief above the speculative level, Twombly, 550 U.S. at 555, or if it is




                                       14
apparent from the face of the complaint that there is an insuperable bar to

relief, Jones v. Bock, 549 U.S. 199, 215 (2007).



III. DISCUSSION

      A.    Motion to Dismiss

            1.    Standing

      In any suit in federal court, the issue of standing presents a “threshold

jurisdictional question.” Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83,

102 (1998). The requirement that a party have standing to sue flows from

Article III of the Constitution, which limits the scope of the federal judicial

power to the adjudication of “cases” or “controversies.” U.S. Const. art. III,

§ 2. Standing consists of three elements: (1) the plaintiff must have suffered

an “injury-in-fact,” which is an invasion of a legally protected interest that is

“concrete and particularized” and “actual or imminent”; (2) the injury must

be “fairly traceable” to the challenged conduct of the defendant; and (3) it

must be likely that plaintiff’s injury will be redressed by a favorable judicial

decision. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992). As the party

invoking federal jurisdiction, plaintiff has the burden of establishing these

elements. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). At the




                                       15
pleading stage, a plaintiff can satisfy this burden by “alleg[ing] facts

demonstrating each element” of standing. Id. (internal quotation omitted).

      An organization, such as the plaintiff in this case, “can establish

standing in its own name if it meets the same standing test that applies to

individuals.” OCA-Greater Houston v. Texas, 867 F.3d 604, 610 (5th Cir.

2017); see also Havens Realty Corp. v. Coleman, 455 U.S. 363, 378-79

(1982). Defendants contend that plaintiff has not sufficiently alleged that it

has suffered an injury-in-fact and therefore does not have Article III standing

to bring its claims. 79 Nonprofit organizations can suffer an Article III injury

when a defendant’s actions frustrate their missions and force them to “divert

significant resources to counteract the defendant’s conduct.” N.A.A.C.P. v.

City of Kyle, Texas, 626 F.3d 233, 238 (5th Cir. 2010) (citing Havens Realty

Corp., 455 U.S. at 379); OCA-Greater Houston, 867 F.3d at 612.              For

instance, the Fifth Circuit has held that an organization devoted to

promoting civic participation among Chinese and Asian Pacific Americans

suffered an Article III injury when it diverted its resources to educate the

community about how to avoid the alleged discriminatory effects of a Texas

voting law. OCA-Greater Houston, 867 F.3d at 612.




79    R. Doc. 9-1 at 2-5.
                                      16
     Here, plaintiff alleges that it has been injured because defendants have

frustrated its mission of combating housing discrimination in the New

Orleans community.80          Specifically, plaintiff alleges it has expended

resources, including “staff time and organizational funds,” to “engage in

education and outreach activities to counteract the effects” of defendants’

alleged discrimination. 81 These activities allegedly include creating and

circulating brochures and advertisements addressing sex discrimination and

sexual harassment in housing, as well as making presentations on these

topics to student groups.82       Plaintiff asserts that as a result of these

expenditures, it has been forced to divert resources away from other planned

projects and activities, including (1) other investigative initiatives; (2)

recruitment of financial sponsors for its annual fair housing summit; and (3)

development and publication of new fair housing educational materials.83

This diversion of resources has allegedly caused plaintiff to suffer decreased

funding and a delay in providing its usual educational services to the

community.84




80   R. Doc. 1 at 18 ¶ 104.
81   Id. ¶ 105.
82   Id.
83   Id. at 19 ¶ 106.
84   Id.
                                       17
      These factual allegations are sufficient to plead an Article III injury,

because plaintiff alleges that it has diverted its resources toward education

and outreach activities to address the impact of defendants’ alleged

discriminatory practices. See id. at 610-12; Havens Realty Corp., 455 U.S.

at 379 (plaintiff sufficiently pleaded Article III injury by alleging it “had to

devote significant resources to identify and counteract the defendant’s

racially discriminatory steering practices”).           Importantly, plaintiff

specifically alleges that it undertook these activities to counteract the effects

of defendants’ alleged discrimination, and not to prepare for this litigation.85

See OCA-Greater Houston, 867 F.3d at 611 (“It is fundamental that no

plaintiff may claim as injury the expense of preparing for litigation, for then

the injury-in-fact requirement would pose no barrier.”). Plaintiff has also

identified with sufficient particularity other projects it has had to put on hold

or curtail in order to address the impact of defendants’ alleged actions—i.e.,

preparing for its annual fair housing summit and publishing new educational

materials. 86 Cf. City of Kyle, 626 F.3d at 238 (ruling that plaintiff lacked

standing in part because at trial it failed to specify what other specific

projects it had to put on hold to respond to defendant’s alleged




85    Id. at 18 ¶ 105.
86    Id. at 19 ¶ 106.
                                       18
discriminatory ordinance). Finally, it is immaterial that this alleged injury

may have amounted to only a minimal expenditure of plaintiff’s resources,

because an Article III injury “need not measure more than an identifiable

trifle.” OCA-Greater Houston, 867 F.3d at 612 (quoting Ass’n of Cmty. Orgs.

for Reform Now v. Fowler, 178 F.3d 350, 358 (5th Cir. 1999)). 87

      Defendants rely on Louisiana Acorn Fair Housing v. LeBlanc, 211 F.3d

298 (5th Cir. 2000), to argue that plaintiff does not have standing. But that

decision is inapposite because it involved a different procedural posture.

There, the Fifth Circuit vacated a jury’s compensatory damages award after

determining that the plaintiff had failed to prove it had Article III standing

at trial. LeBlanc, 211 F.3d at 304-06. In doing so, the Fifth Circuit applied

the same standing principles that the Court applies today, recognizing that


87     Plaintiff also alleges that it has been injured because of its expenditures
on “witness interviews and testing” to “identify defendants’ unlawful
discrimination.” Id. at 18 ¶ 105. These expenses qualify as an Article III
injury to the extent they were undertaken solely to identify or confirm
defendants’ alleged discriminatory practices, and not to prepare for
litigation. See Havens Realty Corp., 455 U.S. at 379; OCA-Greater Houston,
867 F.3d at 611; City of Kyle, 626 F.3d at 238 (plaintiff’s expenditure of
$15,000 for a study on the impact of defendant’s allegedly discriminatory
ordinance, which plaintiff then relied upon at trial to prove the ordinance’s
disparate impact, was not an Article III injury); Fowler, 178 F.3d at 358
(compilation of statistical evidence regarding the impact of an allegedly
discriminatory voter registration law, when put together “in connection”
with the lawsuit, was not an Article III injury). As already addressed,
plaintiff has sufficiently pleaded a constitutional injury even without this
allegation.
                                          19
“an organization could have standing if it had proven a drain on its resources

resulting from counteracting the effects of the defendant’s actions.” Id. at

305. But the Fifth Circuit found that the plaintiff failed to prove at trial that

counteracting the defendant’s alleged actions had caused it to drain its

resources; instead, the plaintiff’s executive director’s testimony regarding its

injury-in-fact was “conjectural, hypothetical, and speculative.” Id. at 305-

06. Because the case here is merely at the pleading stage, plaintiff need not

prove that its efforts have led to a drain on its resources. Plaintiff need only

allege facts demonstrating each element of standing. Spokeo, Inc., 136 S. Ct.

at 1547; Lujan, 504 U.S. at 561 (the plaintiff must establish each element of

standing “with the manner and degree of evidence required at the successive

stages of the litigation”). Plaintiff has met this requirement for each element

of Article III standing. 88




88    Defendants do not argue that plaintiff has failed to allege the second
and third elements of Article III standing—that defendants have caused
plaintiff’s injuries and that a favorable decision from the Court will redress
them. The Court finds that both elements have been satisfied. Plaintiff
alleges that defendants’ actions are the reason it has had to expend additional
resources in its community, and it is self-evident that an injunction from the
Court enjoining defendants from engaging in discriminatory practices would
allow plaintiff to cease those expenditures.
                                       20
            2.    Failure to State a Claim

      Plaintiff has brought claims under three provisions of the FHA—42

U.S.C. §§ 3604(a), (b), and (c)—and under analogous provisions of the

Louisiana Equal Housing Opportunity Act. 89 Defendants argue that plaintiff

has failed to state a claim under either statute.90

                  a.    42 U.S.C. § 3604(a) and La. R.S. 51:2606(A)(1)

      Section 3604(a) of the FHA makes it unlawful “[t]o refuse to sell or rent

after the making of a bona fide offer, or to refuse to negotiate for the sale or

rental of, or otherwise make unavailable or deny, a dwelling to any person

because of race, color, religion, sex, familial status, or national origin.” 42

U.S.C. § 3604(a). It is well-recognized that allegations of disparate treatment

of testers can be used to state a claim under the FHA. See, e.g., Lincoln v.

Case, 340 F.3d 283, 286 & 293 (5th Cir. 2003) (telling white testers an

apartment is available but black testers that it is unavailable was evidence of

housing discrimination); Alexander v. Riga, 208 F.3d 419, 431-32 (3d Cir.

2000); Richardson v. Howard, 712 F.2d 319, 321-22 (7th Cir. 1983); see also




89   R. Doc. 1 at 19-22.
90   R. Doc. 9-1 at 6-10. Because the language in the relevant sections of
the FHA and Louisiana Equal Housing Opportunity Act are nearly identical,
the Court’s analysis of plaintiff’s FHA claims applies with equal force to its
claims under the state statute. See Jackson v. Scott, No. 07-6645, 2010 WL
11538701, at *1 n.1 (E.D. La. Jan. 14, 2010).
                                       21
Grant v. Smith, 574 F.2d 252, 254 n.3 (5th Cir. 1978) (“The use of testers has

been accepted by the courts, tacitly or expressly, as an effective means of

obtaining evidence of discrimination.”); Havens Realty Corp., 455 U.S. at

368. Plaintiff alleges that Kelly refused to negotiate with the male testers or

otherwise made housing unavailable to them in violation of § 3604(a). 91

Plaintiff must allege facts showing that the testers’ sex was “one significant

factor” motivating Kelly’s actions. Woods-Drake v. Lundy, 667 F.2d 1198,

1202 (5th Cir. 1982).

      Plaintiff has alleged sufficient facts to state a claim under this

provision. In particular, plaintiff alleges that when male tester #3 contacted

Kelly about the advertised listing at 4233 Fontainebleau Drive apartment

number 7, Kelly told the tester that the unit had been rented.92 Kelly

allegedly did not tell the male tester that any other units in that building were

available. 93 But Kelly allegedly gave different information to the female




91    R. Doc. 14 at 8.
92    R. Doc. 1 at 15 ¶ 80.
93    Id. According to plaintiff, Kelly did initially schedule an appointment
to show male tester #2 a unit at 4233 Fontainebleau Drive. Id. at 12 ¶ 63.
But when male tester #2 called Kelly to confirm the appointment, as Kelly
had instructed him to do, Kelly never answered the phone or returned the
tester’s voicemails. Id. at 13 ¶¶ 64-69. Kelly’s initial response to male tester
#2 thus does not undermine plaintiff’s allegation that Kelly made housing
unavailable to the male testers while showing available units at 4233
Fontainebleau Drive to the female testers.
                                      22
testers. First, plaintiff asserts that when female testers #2 and #3 initially

called Kelly, he volunteered that although apartment 7 was no longer

available, he could show them apartment 3.94 Second, three days after Kelly

indicated to male tester #3 that no units at 4233 Fontainebleau Drive were

available, he allegedly contacted female tester #2 again to communicate that

apartment 3 was still available. 95 And third, a new female tester allegedly

contacted Kelly after Kelly told male tester #3 that no units were available,

and Kelly returned the female tester’s call and asked her to call him back. 96

      More generally, plaintiff’s allegations—which the Court must accept as

true at this stage of the proceedings—present a pattern of treating the male

and female testers differently with respect to the availability of rental units.

According to plaintiff’s allegations, it is evident that during the time period

in which the first three tests were conducted, there was at least one available

apartment to rent at 4233 Fontainebleau Drive. Plaintiff alleges that in each

of the first three tests, Kelly responded promptly to the female testers and

arranged for them to view an available unit. But for each of the three male

testers, Kelly either did not return their phone calls, did not confirm their




94    Id. at 12 ¶¶ 61-62; 14 ¶¶ 72-73.
95    Id. at 15 ¶ 81.
96    Id. ¶¶ 82-83.
                                         23
appointments, or misrepresented the availability of the units.97 These factual

allegations are sufficient to state a violation of § 3604(a). See 42 U.S.C. §

3604(a) (prohibiting a landlord from “refus[ing] to negotiate for the sale or

rental of, or otherwise make unavailable or deny, a dwelling to any person

because of . . . sex”); Lincoln, 340 F.3d at 286 & 293.

      Defendants argue that to assume Kelly treated the male and female

testers differently because of their sex is “pure speculation.” 98 While it may

be speculative to assume that one instance of differential treatment

evidences discriminatory intent, the pattern plaintiff alleges moves its

allegations from speculative to plausible. Iqbal, 556 U.S. at 678 (a party must

plead “sufficient factual matter, accepted as true, to state a claim to relief that

is plausible on its face” (internal quotation omitted)).          And plaintiff’s

contention that Kelly had a discriminatory animus is bolstered by the

numerous other allegations related to plaintiff’s rental practices. 99 For

instance, a former leasing agent for Kelly’s properties allegedly told plaintiff

that Kelly prefers to rent to “young, skinny, white” girls. 100 Plaintiff further

alleges that after it filed its complaint, Kelly told a newspaper reporter that




97    Id. at 11 ¶¶ 56-57, 12-13 ¶¶ 63-69, 14-15 ¶¶ 79-80.
98    R. Doc. 9-1 at 7.
99    See R. Doc. 1 at 6-9.
100   Id. at 7 ¶ 27.
                                       24
for one of his properties, he “likes to keep it with just girls.”101 When viewing

plaintiff’s allegations as a whole, it is plausible that the testers’ sex was a

significant factor motivating Kelly. See Woods-Drake, 667 F.2d at 1202

(“Plaintiff need only prove that [the protected trait] was one significant factor

in defendant’s dealings . . . to establish a violation of the Fair Housing Act.”)

      Plaintiff’s factual allegations are sufficient to state a claim under §

3604(a).

                  b.    42 U.S.C. § 3604(b) and La. R.S. § 51:2606(A)(2)

      It is unlawful under § 3604(b) to “discriminate against any person in

the terms, conditions, or privileges of sale or rental of a dwelling, or in the

provision of services or facilities in connection therewith, because of race,

color, religion, sex, familial status, or national origin.” 42 U.S.C. § 3604(b).

A landlord can violate this provision by placing different application or

closing requirements on prospective tenants because of a protected trait. See

United States v. Pelzer Realty Co., Inc., 484 F.2d 438, 443 (5th Cir. 1973)

(defendant violated FHA by placing different requirements on waiver of

closing costs for black and white buyers); United States v. Collier, No. 08-

686, 2010 WL 3881381, at *9 (W.D. La. Sept. 28, 2010) (“Instituting

different requirements for prospective purchasers because of [a protected


101   R. Doc. 24 at 18-19 ¶ 109.
                                       25
trait] can be a violation of Section 3604(b).”). Several federal circuits have

held that a plaintiff can also state a claim under this provision by alleging

that a landlord’s sexual harassment created a hostile housing environment,

because such harassment is discrimination that amounts to different terms,

conditions, or privileges on the use of a dwelling. See Quigley v. Winter, 598

F.3d 938, 946-47 (8th Cir. 2010); DiCenso v. Cisneros, 96 F.3d 1004, 1008-

09 (7th Cir. 1996); Honce v. Vigil, 1 F.3d 1085, 1088-90 (10th Cir. 1993).

Here, plaintiff states a violation of this provision under both theories.

      Plaintiff alleges that when female tester #4 toured a unit at 7927 Birch

Street, Kelly told her that she was “an all grown up woman” who was “too

pristine and together” to live at that property. 102 When female tester #4

asked about the application process for renting the unit, Kelly allegedly

responded that she need only fill out an application, and that he would forego

a credit check because she was a “grown woman” who “looked like she was

valedictorian at her college.”103 But when male tester #4 asked Kelly a

similar question about a unit at the same property, Kelly allegedly responded

that the tester would have to present his driver’s license, proof of

employment, his current lease, and a deposit check for $950. 104 Plaintiff thus


102   R. Doc. 1 at 16 ¶ 89.
103   Id. ¶ 91.
104   Id. at 17-18 ¶ 101.
                                      26
asserts that Kelly placed different conditions on the application materials the

female and male testers were to submit for the same rental unit, in violation

of § 3604(b). See Pelzer Realty Co., Inc., 484 F.2d at 443; Collier, 2010 WL

3881381, at *9.

      It is true, as defendants point out, 105 that when taken in isolation,

Kelly’s comments to female tester #4 about her appearance might be

construed as partly about her financial status. Under this interpretation,

Kelly’s willingness to forego the female tester’s credit check, but not the male

tester’s, was not because of their sex, but because of his perceptions about

their ability to afford the apartment. But to find that Kelly violated §

3604(b), a jury would not have to conclude that sexual prejudice “dominated

[his] mind during the negotiations.” Pelzer Realty Co., Inc., 484 F.2d at 443.

The applicants’ sex need only be “one significant factor” Kelly considered

when placing different conditions on their applications.        Id. (finding a

violation of § 3604(b) even though the court did not “doubt that

[defendant’s] primary goal was to make money, not to violate the Fair

Housing Act”). And when analyzing defendants’ motion to dismiss, the

Court must draw all reasonable inferences in favor of plaintiff, the

nonmoving party. See Lormand, 565 F.3d at 232.


105   See R. Doc. 20 at 2.
                                      27
      When applying these standards, the allegation that Kelly told female

tester #4 that he would forego her credit check because she was a “grown

woman” is enough to state a plausible claim for relief under § 3604(b). First,

this alleged statement specifically isolates female tester #4’s sex as a factor

in Kelly’s decision. Cf. Hood v. Pope, 627 F. App’x 295, 299 (5th Cir. 2015)

(dismissing allegation when plaintiffs “alleged nothing that isolate[d] race as

a factor in [defendant’s] motivations”). Second, plaintiff has presented a

number of factual allegations that the sex of Kelly’s prospective and current

tenants significantly impacted his interactions with them. Viewing this

alleged statement in that context, and drawing all reasonable inferences in

plaintiff’s favor, it is plausible that the two testers’ sex was “one significant

factor” motivating Kelly’s actions.

      Next, as mentioned above, several circuits have held that a landlord’s

sexual harassment of a tenant can constitute discrimination that is

actionable under § 3604(b). See Quigley, 598 F.3d at 946-47; DiCenso, 96

F.3d at 1008-09; Honce, 1 F.3d at 1088-90. These decisions are based upon

the well-established principle—applied most often in the context of Title VII

employment discrimination cases—that “harassment based on sex is a form

of discrimination.” Honce, 1 F.3d at 1089; see also Meritor Sav. Bank, FSB

v. Vinson, 477 U.S. 57, 64 (1986) (“[W]hen a supervisor sexually harasses a


                                       28
subordinate because of the subordinate’s sex, that supervisor ‘discriminates’

on the basis of sex.”). These circuits’ interpretation of the FHA is consistent

with regulations promulgated by the Department of Housing and Urban

Development. See 24 C.F.R. § 100.65(b)(7) (Section 3604(b) prohibits

“[s]ubjecting a person to harassment because of . . . sex . . . that has the effect

of imposing different terms, conditions, or privileges relating to the sale or

rental of a dwelling or denying or limiting services or facilities in connection

with the sale or rental of a dwelling”).

      The Fifth Circuit has not ruled whether a discrimination claim under

the FHA, like claims under Title VII, can be premised on sexual harassment

allegations. 106   But in light of these out-of-circuit precedents, and the

Supreme Court’s recognition that sexual harassment can constitute

discrimination in the Title VII context, the Court finds that plaintiff can state

a claim under § 3604(b) with allegations of sexual harassment.

      Courts apply the Title VII sexual harassment standards for these claims

under the FHA. See Honce, 1 F.3d at 1089. Under Title VII, there are two

distinct categories of sexual harassment: “quid pro quo” and hostile


106   Other district courts in Louisiana and Texas have followed these out-
of-circuit precedents and ruled that it can. See, e.g., Doe v. Duckworth, No.
11-2963, 2013 U.S. Dist. LEXIS 113287, at *5-6 (E.D. La. Aug. 12, 2013);
Baker v. Waterford Square Homeowners Ass’n, No. 00-354, 2002 WL
1461735, at *3 (N.D. Tex. July 2, 2002).
                                      29
environment harassment. Id. Plaintiff argues that its allegations that Kelly

sexually harassed one of his tenants, “B.C.,” are sufficient to state a claim that

Kelly created a hostile housing environment.107          This type of claim is

“actionable when the offensive behavior interferes with [a tenant’s] use and

enjoyment of the premises.”        Id. at 1090.     “The harassment must be

sufficiently severe or pervasive to alter the conditions of the housing

arrangement.”      Id. (internal quotation omitted).      This finding “can be

determined only by looking at all the circumstances, [including] the

frequency of the discriminatory conduct; its severity; and whether it is

physically threatening or humiliating[] or a mere offensive utterance.”

DiCenso, 96 F.3d at 1008. Allegations of “isolated or trivial” harassment are

not sufficient to state a claim. Honce, 1 F.3d at 1089. Finally, “[e]vidence of

harassment of other female tenants is relevant” to another tenant’s

allegations. Id.

      Kelly’s alleged harassment of B.C. was sufficiently severe and pervasive

to alter the conditions of her housing arrangement. Plaintiff alleges that (1)

Kelly grabbed B.C.’s buttocks without her consent when they met for her to

sign her lease; 108 (2) Kelly told B.C. during this meeting that he returned her




107   R. Doc. 14 at 13-17.
108   R. Doc. 1 at 8 ¶ 38.
                                       30
call about the apartment only because she sounded attractive over the phone,

and that he would not have rented to her if he had known she had a

husband;109 and (3) Kelly “peered into [B.C.’s] apartment windows when she

was home and repeatedly entered her apartment without warning and

without her consent,” including once while she was in the shower. 110

      These allegations are similar to the ones in Quigley, where the Eighth

Circuit upheld a jury verdict finding that the defendant created a hostile

housing environment. There, the plaintiff testified that her landlord

      subjected her to unwanted touching on two occasions, made
      sexually suggestive comments, rubbed his genitals in front of her,
      placed several middle of the night phone calls to her home, made
      repeated unannounced visits, and, on one occasion, while [the
      landlord] lay on [the plaintiff’s] couch, had to be told to leave her
      home at least three times before he complied.
Quigley, 598 F.3d at 947. The court concluded that the landlord’s behavior

amounted to discrimination because it “interfered with [the plaintiff’s] use

and enjoyment of her home.” Id. Here, plaintiff similarly alleges that Kelly

touched B.C. inappropriately, made sexually suggestive comments, and

repeatedly entered her home without her consent, including once when B.C.

was in the shower. These allegations are not mere “isolated” instances of

harassment. Cf. DiCenso, 96 F.3d at 1008-09 (one discrete instance of



109   Id. at 9 ¶¶ 39-40.
110   Id. ¶ 41.
                                       31
harassment not sufficient to create a hostile housing environment); Honce,

1 F.3d at 1090 (allegations that landlord asked the plaintiff to “accompany

him socially on three occasions” did not create a hostile housing

environment).

      Finally, the allegations with respect to B.C. should be viewed in the

context of plaintiff’s other allegations that Kelly’s behavior was so egregious

that he caused multiple female tenants to break their leases and vacate their

apartments.111 See Honce, 1 F.3d at 1089 (“Evidence of harassment of other

female tenants is relevant to plaintiff’s claim.”). Specifically, Kelly’s former

leasing agent allegedly told plaintiff that Kelly harassed several of his female

tenants by making sexual propositions, entering their apartments without

consent, requesting dates, and making multiple late-night phone calls. 112

“A.B.,” one of Kelly’s former tenants, also allegedly told plaintiff that Kelly

repeatedly let himself into her apartment without her consent, asked her for

dates, and told her he would reduce her rent if she set him up with one of her

friends.113 Kelly’s actions allegedly caused A.B. to break her lease and move




111   Id. at 7 ¶ 30, 8 ¶ 37.
112   Id. ¶ 29.
113   Id. at 8 ¶¶ 35-36.
                                      32
out of her apartment. 114 Viewing all of these allegations together, plaintiff

states a claim that Kelly created a hostile housing environment for B.C.

                  c.    42 U.S.C. § 3604(c) and La. R.S. § 51:2606(A)(3)

      Section 3604(c) makes it illegal to “make, print, or publish, or cause to

be made, printed, or published any notice, statement, or advertisement, with

respect to the sale or rental of a dwelling that indicates any preference,

limitation, or discrimination based on race, color, religion, sex, handicap,

familial status, or national origin, or an intention to make any such

preference, limitation, or discrimination.”      42 U.S.C. § 3604(c).         The

prohibitions in this section “apply to all written or oral notices or statements

by a person engaged in the sale or rental of a dwelling.” 24 C.F.R. § 100.75(b)

(emphasis added); see Collier, 2010 WL 3881381, at *10 (oral statement to

real estate agent indicating preference for renting to whites constituted

violation of § 3604(c)). Plaintiff has stated a claim under this provision.

      Plaintiff must establish three elements to state a violation of § 3604(c):

that (1) Kelly made a statement; (2) the statement was made “with respect to

the sale or rental of a dwelling;” and (3) the statement indicated a preference

based on protected class membership. White v. U.S. Dep’t of Hous. & Urban

Dev., 475 F.3d 898, 904-05 (7th Cir. 2007) (citing 42 U.S.C. § 3604(c));


114   Id. ¶ 37.
                                      33
Hunter v. Williamson, No. 07-7970, 2008 WL 2599110, at *3 (E.D. La. June

25, 2008). Whether a statement indicates a preference for renting to one sex

over another is an “objective standard” that does not take into account the

subjective intent of the speaker. White, 475 F.3d at 905-06; La. Acorn Fair

Hous., Inc. v. Canal Street Dev. Corp., No. 96-3684, 1997 WL 598470, at *2

(E.D. La. Sept. 23, 1997) (noting that a plaintiff need “not establish

discriminatory intent to prove a violation” of the provision (citing Ragin v.

N.Y. Times Co., 923 F.2d 995, 999 (2d Cir. 1991))). Courts instead ask

whether the oral statement in question would suggest to an “ordinary

listener” that one sex is “preferred or disfavored.” White, 475 F.3d at 905-

06.

      Plaintiff’s complaint contains two statements attributed to Kelly that

can support a § 3604(c) claim. First, plaintiff alleges that when Kelly met

with B.C. to review and sign a lease, Kelly told her that he returned her initial

call inquiring about the apartment only because he “believed she was

attractive based on the sound of her voice.”115 This alleged statement was

“with respect to the sale or rental of a dwelling” because Kelly made it during

a meeting to sign a rental lease. 42 U.S.C. § 3604(c); see Stewart v. Furton,

774 F.2d 706, 707-08 & 710 (6th Cir. 1985) (defendant’s statement to


115   Id. at 8-9 ¶¶ 38-39.
                                       34
prospective renter during inspection of rental unit that he “did not allow

black tenants” violated § 3604(c)). And an “ordinary listener” could construe

Kelly’s alleged statement as an indication that he preferred to rent to women

because he explicitly stated that his sense of B.C.’s attractiveness was the only

reason he returned her call. Courts have found that statements that are far

less explicit about the speaker’s preference can violate § 3604(c). See, e.g.,

Ragin, 923 F.2d at 1000-02 (denying motion to dismiss because a trier of

fact could conclude that housing advertisement using only white models may

be read by an ordinary reader as indicating preference for white renters).

      Second, Kelly’s alleged statements to female tester #4 during her tour

of an apartment at 7927 Birch Street can also support a claim under §

3604(c). Kelly allegedly told the tester that she was “an all grown up woman”

who was “too pristine and together” to live at the apartment.116 He also

allegedly stated that he would forego her credit check because she appeared

to be a “grown woman.”117 These statements were with respect to the rental

of a dwelling because Kelly made them while showing an available unit to a

prospective tenant. See Stewart, 774 F.2d at 707-08; Jancik v. Dep’t of

Hous. & Urban Dev., 44 F.3d 553, 557 (7th Cir. 1995). And as already




116   Id. at 16 ¶ 89.
117   Id. ¶ 91.
                                       35
discussed, it is plausible on its face that female tester #4’s sex was one

significant factor for why Kelly loosened her application requirements.

Likewise, an “ordinary listener” could plausibly infer that by isolating her sex

as a reason for placing different terms and conditions on her application,

Kelly was indicating a preference for renting to women. See Ragin, 923 F.2d

at 1000-02; see also Iniestra v. Cliff Warren Investments, Inc., 886 F. Supp.

2d 1161, 1169 (C.D. Cal. 2012) (apartment complex rules found facially

discriminatory on the basis of familial status in violation of § 3604(b) also

constituted statements in violation of § 3604(c)).

      Plaintiff argues that two other statements attributed to Kelly can

constitute violations of this provision: (1) his alleged statement to A.B. that

he “only rents to women;” and (2) his statement to a newspaper reporter that

he “likes to keep it with just girls” at one of his apartment buildings.118 But

unlike the statements the Court finds actionable, plaintiff does not allege that

either of these statements were made “with respect to the sale or rental of a

dwelling.” 42 U.S.C. § 3604(c). They are instead statements about his

general renting practices, disconnected from a specific sale or rental.

Plaintiff does not cite a case holding that such statements can constitute a

violation of § 3604(c). Many federal district courts have in fact interpreted


118   R. Doc. 14 at 19; R. Doc. 27 at 1-2.
                                       36
this provision as creating liability only when a defendant makes statements

in connection with the prospective sale or rental of an available dwelling.

See, e.g., Gourlay v. Forest Lake Estates Civic Ass’n of Port Richey, Inc., 276

F. Supp. 2d 1222, 1234 (M.D. Fla. 2003) (collecting cases) (vacated on

separate grounds). The Court adopts this interpretation because it comports

with the statute’s plain language and purpose. See 42 U.S.C. § 3604(c)

(prohibiting discriminatory statements “with respect to the sale or rental of

a dwelling”); United States v. Space Hunters, Inc., No. 00-1781, 2001 WL

968993, at *5 (S.D.N.Y. Aug. 24, 2001) (“The purpose of Section 3604(c) is

to prevent expressions that result in the denial of housing, not to prevent all

discriminatory expression.”). Kelly’s statements to A.B. and the newspaper

reporter may be relevant to plaintiff’s allegations that the testers’ sex was one

significant factor motivating Kelly’s actions, but the statements are not alone

violations of the FHA.

      Finally, defendants argue that plaintiff is not entitled to relief under §

3604(c) because it does not allege that Kelly made any statement to a tester

that could constitute a violation of the provision. 119 First, Kelly’s alleged

statements to female tester #4 can in fact constitute a violation of § 3604(c).

But even if they couldn’t, and plaintiff’s claim relied entirely on Kelly’s


119   R. Doc. 9-1 at 10.
                                       37
alleged statements to B.C., defendants’ argument would still be meritless. As

already addressed, plaintiff has standing to bring these claims not because

its testers suffered injuries, but because plaintiff itself has suffered injuries

as a result of defendants’ alleged discriminatory practices. An organization

like plaintiff is permitted to bring a suit alleging that a defendant’s actions

toward third parties violated the FHA, so long as the plaintiff meets the

standing requirements. See, e.g., OCA-Greater Hous., 867 F.3d 604; Banks

v. Hous. Auth. of City of Bossier City, La., No. 11-551, 2011 WL 4591899, at

*3-4 (W.D. La. Sept. 30, 2011). It is therefore irrelevant that some of Kelly’s

alleged statements were made to third parties.

      Because all three elements of plaintiff’s § 3604(c) claim are met,

defendants’ motion to dismiss the claim is denied.

      B.    Alternative Motion to Strike

      Defendants also move to strike eight paragraphs from plaintiff’s

complaint. 120


120   See id. at 10-13; R. Doc. 1 at 1 ¶ 1 (alleging that former tenants reported
a hostile environment so severe that they broke their leases, including
allegations that Kelly demanded dates, offered to exchange rent for sexual
favors, and entered apartments without the tenants’ consent); id. at 2 ¶ 2
(alleging that Kelly grabbed the buttocks of a woman during a meeting to
review and sign a lease); id. at 7 ¶ 27 (alleging that Kelly’s former leasing
agent told plaintiff that Kelly likes to rent to “young, skinny, white” girls); id.
at 8 ¶ 36 (alleging that Kelly asked a tenant for a date and told her he would
reduce her rent if she “set him up on a date” with a female friend); id. ¶ 38
                                         38
      Federal Rule of Civil Procedure 12(f) allows the court to strike “from

any pleading any insufficient defense or any redundant, immaterial,

impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). A motion to strike

under Rule 12(f) “is a drastic remedy to be resorted to only when required for

the purposes of justice.” Augustus v. Bd. of Pub. Instruction of Escambia

Cty., Fla., 306 F.2d 862, 868 (5th Cir. 1962); see also Kaiser Aluminum &

Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d 1045, 1057 (5th Cir.

1982) (“[M]otions to strike a defense are generally disfavored, . . .”); Synergy

Mgmt., LLC v. Lego Juris A/S, No. 07-5892, 2008 WL 4758634, at *1 (E.D.

La. Oct. 24, 2008) (“Motions to strike made under Rule 12(f) are viewed with

disfavor by the federal courts, and are infrequently granted.”). A motion to

strike should be granted only when “the allegations are prejudicial to the

defendant or immaterial to the lawsuit.” Johnson v. Harvey, No. 96-3438,

1998 WL 596745, at *7 (E.D. La. Sept. 8, 1998) (internal quotation omitted).

Immateriality is established by showing that the challenged allegations “can




(alleging that Kelly grabbed a prospective tenant’s buttocks during a meeting
for the tenant to review and sign a lease); id. at 9 ¶ 41 (alleging that Kelly
entered a female tenant’s apartment without her consent while she was in
the shower); id. at 11 ¶ 53 (alleging that during a meeting with two of the
female testers, Kelly “openly star[ed]” at the testers’ bodies and “nibbl[ed]
his lip” as he looked at their legs); id. at 14 ¶ 74 (alleging that while two of the
female testers viewed an apartment, Kelly forcefully slammed the door shut
to the apartment).
                                          39
have no possible bearing upon the subject matter of the litigation.” Bayou

Fleet P’ship v. St. Charles Parish, No. 10-1557, 2011 WL 2680686, at *5 (E.D.

La. July 8, 2011) (internal quotation omitted).

      None of the allegations to which defendants object is immaterial to

plaintiff’s complaint, and therefore the Court will not strike them. First,

many of these allegations are critical to plaintiff’s claim that Kelly violated §

3604(b) of the FHA by creating a hostile housing environment for one

tenant.    Second, each of these paragraphs is relevant to plaintiff’s

discrimination allegations generally, because each speaks to Kelly’s motive

in allegedly making his rental units unavailable to men. They do so by

implying that Kelly preferred to rent to women because he is sexually

attracted to them. The Court will thus not strike these allegations because

they are relevant to plaintiff’s claims. See Wright & Miller, 5C Federal

Practice and Procedure § 1382 (3d ed. 2018) (“It is not enough that the

matter offends the sensibilities of the objecting party if the challenged

allegations describe acts or events that are relevant to the action.”).121


121    Defendants also argue that several of these statements should be struck
because they were not made by a party to this lawsuit and are therefore
immaterial. R. Doc. 9-1 at 12. The statements in question are by Kelly’s
former tenants and former leasing agent, and recount Kelly’s behavior or
comments to them. See, e.g., R. Doc. 1 at 7 ¶ 27 (alleging that Kelly’s former
leasing agent told plaintiff that Kelly likes to rent to “young, skinny, white”
girls). Defendants do not cite any decision in which otherwise relevant
                                       40
IV.   CONCLUSION

      For the reasons stated above, defendants’ motion to dismiss and

alternative motion to strike is DENIED.



        New Orleans, Louisiana, this _____
                                      31st day of January, 2019.



                    _____________________
                         SARAH S. VANCE
                  UNITED STATES DISTRICT JUDGE




statements in a complaint were deemed immaterial solely because they were
attributed to third parties.
                                   41
